Citation Nr: 0019963	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for an umbilical 
hernia.

4.  Entitlement to service connection for lateral 
epicondylitis, right elbow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1988.  The record also indicates that the veteran served in 
the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

Initially, the Board notes that subsequent to the veteran's 
appeal, the RO, in a February 1996 rating decision, granted 
service connection for left shoulder pain, left hip pain, 
left knee pain, low back pain, and for tinea cruris.  The 
veteran did not then file an appeal as to the assigned 
evaluations.  As such, these issues are no longer in 
appellate status and before the Board for consideration.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Accordingly, the Board finds that the issues remaining on 
appeal are as framed on the title page of this decision.

The Board also notes that the issue of entitlement to service 
connection for an umbilical hernia will be addressed in the 
REMAND section, following the decision below.



FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between the veteran's basal cell carcinoma 
and his service, including exposure to herbicides.

2.  Competent medical evidence has not been presented showing 
a current diagnosis of tuberculosis or its relationship, if 
present, to the veteran's service.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the veteran's lateral 
epicondylitis, right elbow, and his service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for basal 
cell carcinoma, to include as a result of exposure to 
herbicides, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991)

2.  The claim of entitlement to service connection for 
tuberculosis is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
lateral epicondylitis, right elbow, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (1999).  Additionally, service 
connection may be presumed for those diseases associated with 
exposure to certain herbicide agents, which manifest 
themselves within the period prescribed (if any) at any time 
after service.  38 U.S.C.A. § 1116(a)(1)(B) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  
Basal cell carcinomas are not included in this list.  Id; see 
also 64 Fed. Reg. 59232 (November 2, 1999).



II.  Factual Background

The veteran's service medical records are negative for any 
diagnosis or treatment of basal cell carcinoma.  As to 
tuberculosis, it was noted that the veteran had been exposed 
to active tuberculosis in November 1986.  At that time, the 
veteran denied any cough, nightsweats, and unwanted weight 
loss.  A tuberculin skin test was negative.  This test was 
again negative upon retirement examination in July 1987.  The 
veteran slipped and injured his right elbow in 1985, and 
lateral epicondylitis was diagnosed.  No follow-up treatment 
is indicated, and upon retirement examination in July 1987, 
no reference was made to any abnormalities of the veteran's 
right elbow.

A VA examination (conducted in September 1993) reflects the 
veteran's history of having been exposed to tuberculosis 
while in service.  The veteran stated that his skin test at 
that time had been negative, but a chest x-ray revealed a 
scar or granuloma.  He had had a six-month prophylactic 
treatment of isoniazid and had been asymptomatic since then.  
A recent chest x-ray had been negative, as was the veteran's 
last skin test in 1990.  A contemporaneous chest x-ray showed 
a borderline heart size by cardiothoracic ratio but was 
otherwise radiographically normal for the veteran's age.  
Tuberculosis was not included in the diagnoses.  There was no 
reference to either basal cell carcinoma or lateral 
epicondylitis of the right elbow.

The veteran's private medical records (dated from April 1993 
to April 1999) are negative for any diagnosis or treatment of 
tuberculosis.  A May 1996 chest x-ray revealed clear lungs; 
no significant chest abnormality was demonstrated.  Basal 
cell carcinoma was diagnosed in May 1994.  These records 
contain no clinical discussion as to the etiology of the 
veteran's basal cell carcinoma and offer no opinion relating 
the veteran's basal cell carcinoma to his service, including 
exposure to herbicides.  In December 1998, the veteran 
complained of right elbow pain, and tennis elbow was 
diagnosed.  There was no reference to the veteran's service 
either historically or clinically.

At his RO hearing (conducted in April 1995), the veteran 
testified that he had been exposed to tuberculosis while in 
service, in 1986.  (Transcript (T.) at 2).  He had been 
confined to quarters and treated with INH pills.  Id.  His 
test had been negative.  Id.  The veteran also testified that 
when he was recalled to active duty, a chest x-ray had shown 
calcified granules in his lungs.  Id.  He had been told that 
that could have been from tuberculosis, but he had beaten it.  
Id.  The veteran stated that he did not know if he had 
tuberculosis or not.  Id.  The veteran did not offer 
testimony as to his basal cell carcinoma and his lateral 
epicondylitis of the right elbow.

III.  Analysis

With respect to the veteran's basal cell carcinoma, the Board 
recognizes his contentions that he is entitled to service 
connection, particularly as a result of exposure to 
herbicides.  However, the Board must adhere to established 
laws and regulations in its determinations.  As such, this 
aspect of the veteran's claim must be denied, as it is not 
well grounded.

Here, the Board finds medical evidence of a current 
disability (the diagnosis of basal cell carcinoma) and 
evidence of in-service incurrence (the veteran's assertions 
that he was exposed to herbicides while serving in Vietnam).  
However, the Board does not find medical evidence of a nexus, 
or link, between the veteran's basal cell carcinoma and his 
service.  Such evidence is necessary for a well grounded 
claim.  See Caluza v. Brown, supra; see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Specifically, the Board notes that none of the clinical 
evidence of record, including the veteran's private medical 
records documenting treatment of his basal cell carcinoma, 
indicates or suggests that this disorder is related to the 
veteran's service, including exposure to herbicides.  Indeed, 
the record is devoid of any clinical discussion as to the 
etiology of the veteran's basal cell carcinoma, and the 
veteran's service is not referenced in any manner in 
connection with the veteran's basal cell carcinoma.  Further, 
the first clinical evidence as to the onset and diagnosis of 
basal cell carcinoma is not until May 1994, almost six years 
after the veteran's separation from service.

Additionally, as to presumptive service connection due to 
exposure to herbicides, the Board stresses that basal cell 
carcinoma is not included in the list of those diseases 
associated with exposure to certain herbicide agents, which 
manifest themselves within the period prescribed (if any) at 
any time after service.  See 38 U.S.C.A. § 1116(a)(1)(B); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e); see also 64 Fed. Reg. 
59232.  Also, the Court has held that neither the statutory 
not the regulatory presumption of exposure to Agent Orange 
(herbicides) will satisfy the incurrence element of the 
Caluza well grounded claim test where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 
Vet. App. 164 (1999).

In effect, the veteran has proffered only his assertions that 
his basal cell carcinoma is related to events in service, 
including exposure to herbicides.  Nothing in the record 
indicates that the veteran possesses the necessary expertise 
to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where the determinative issue involves 
medical diagnosis and medical causation, competent medical 
evidence is required.  See Grottveit v. Brown, supra.

As such, absent competent medical evidence of a current 
disability within applicable VA regulation, see 38 C.F.R. 
§ 3.309(e), and any nexus, or link, between the veteran's 
basal cell carcinoma and events in service, including 
exposure to herbicides, the veteran has not submitted a well 
grounded claim of entitlement to service connection for basal 
cell carcinoma.  See Caluza v. Brown, supra; Combee v. Brown, 
supra.  Absent a well grounded claim, application of the rule 
regarding benefit of reasonable doubt is not required.  
38 U.S.C.A. § 5107(b) (West 1991).

Additionally, the veteran has not provided any indication of 
the existence of additional evidence which would make this 
aspect of his claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the December 1994 
statement of the case and in the January 2000 supplemental 
statement of the case, as he was informed that there was no 
basis in the evidence of record to support this aspect of his 
claim and provided with the provisions of 38 C.F.R. 
§ 3.309(e).

With respect to the veteran's claim for service connection 
for tuberculosis, the Board acknowledges the veteran's 
service medical history in which he was exposed to active 
tuberculosis, but to reiterate, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, this aspect of the veteran's claim must also be denied, 
as it is not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, supra.

Here, the Board stresses that the record before it for review 
is completely negative for a current clinical diagnosis of 
tuberculosis.  Indeed, the veteran's service medical records, 
while documenting the veteran's exposure to active 
tuberculosis in 1986, are also negative for any clinical 
diagnosis of tuberculosis.  Rather, the veteran's skin tests 
were negative while in service, and according to the veteran 
upon VA examination in September 1993, his last skin test, in 
1990, had also been negative.  In effect, there is no 
clinical evidence that the veteran currently has 
tuberculosis.  Further, the veteran himself testified at his 
RO hearing that he had no idea if he had tuberculosis or not.

In this instance, absent a current medical diagnosis of 
tuberculosis, the veteran has not submitted a well grounded 
claim of entitlement to service connection for tuberculosis.  
Id.  Clearly, the veteran was exposed to tuberculosis while 
in service, but there is no clinical evidence of record 
indicating that he ever developed tuberculosis or that he 
currently has tuberculosis or residuals of tuberculosis.

In reaching this determination, that the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for tuberculosis, the Board acknowledges the 
veteran's assertions made at his RO hearing that a chest x-
ray taken at his recall physical examination showed calcified 
granules and that he had been told that this could have been 
from tuberculosis.  However, chest x-rays taken in September 
1993 and in May 1996 showed no abnormalities as to the 
veteran's lungs.  Moreover, the Board reiterates that there 
is no current clinical diagnosis of tuberculosis (or even 
residuals of tuberculosis) contained in the veteran's claims 
file.

Absent a well grounded claim, application of the rule 
regarding benefit of reasonable doubt is not required.  
38 U.S.C.A. § 5107(b).  Additionally, notwithstanding the 
veteran's testimony at his RO hearing, he has again not 
provided any indication of the existence of additional 
evidence which would make this aspect of his claim well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  At most, the 
veteran stated that he had been told upon recall examination 
that the calcified granules in his lungs could have been from 
tuberculosis.  In this respect, the Board notes that the 
Court has found the use of the term "could" too speculative 
to provide the degree of certainty required for medical nexus 
evidence, absent supporting clinical data or other rationale.  
See Bloom v. West, 12 Vet. App. 185 (1999).  Further, the 
Board reiterates that the record is completely negative for 
any current clinical diagnosis of tuberculosis or residuals 
of tuberculosis.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim as to service 
connection for tuberculosis in the August 1994 rating 
decision and in the December 1994 statement of the case, as 
he was informed that there was no basis in the evidence of 
record to support this aspect of his claim, given the absence 
of any current medical diagnosis of tuberculosis.

With respect to the veteran's claim for service connection 
for lateral epicondylitis, right elbow, the Board 
acknowledges that the veteran was treated for this once in 
service, in 1985, and that tennis elbow was diagnosed in 
December 1998.  However, this aspect of the veteran's claim 
must also be denied, as it is not well grounded.

Here, the Board finds competent medical evidence of a current 
disability (tennis elbow) and evidence of in-service 
incurrence (the veteran's assertions and the one episode of 
treatment documented in the veteran's service medical 
records).  However, the Board does not find competent medical 
evidence of a nexus, or link, between the veteran's current 
tennis elbow (lateral epicondylitis of the right elbow) and 
his service, including the one in-service episode of 
treatment.

Specifically, the Board notes that the veteran's retirement 
examination was completely silent as to his right elbow.  
Further, the post-service medical evidence of record is 
almost completely devoid of any reference to the veteran's 
right elbow, except for the December 1998 entry in his 
private medical records.  As to that one entry, the Board 
notes that the veteran's service medical history was not in 
any way discussed, either historically or clinically, and 
there is no clinical discussion as to the cause of the 
veteran's tennis elbow.  In effect, there is no clinical 
opinion of record relating the veteran's tennis elbow 
(lateral epicondylitis of the right elbow) to his service.

Rather, the veteran has proffered only his assertions that 
his current tennis elbow (lateral epicondylitis of the right 
elbow) is related to events in service, including the one 
episode of diagnosis and treatment.  To reiterate, nothing in 
the record indicates that the veteran possesses the necessary 
expertise to render such an opinion.  See Espiritu v. 
Derwinski, supra.  Where the determinative issue involves 
medical diagnosis and medical causation, competent medical 
evidence is required.  See Grottveit v. Brown, supra.

As such, absent competent medical evidence of a nexus, or 
link, between the veteran's tennis elbow (lateral 
epicondylitis of the right elbow) and events in service, the 
veteran has not submitted a well grounded claim of 
entitlement to service connection for lateral epicondylitis, 
right elbow.  See Caluza v. Brown, supra.  

Absent a well grounded claim, application of the rule 
regarding benefit of reasonable doubt is not required.  
38 U.S.C.A. § 5107(b). Additionally, the veteran has again 
not provided any indication of the existence of additional 
evidence which would make this aspect of his claim well 
grounded.  See Epps v. Gober, supra; Robinette v. Brown, 
supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim as to service 
connection for lateral epicondylitis, right elbow, in the 
August 1994 rating decision and in the December 1994 
statement of the case, as he was informed that there was no 
basis in the evidence of record to support this aspect of his 
claim.


ORDER

Entitlement to service connection for basal cell carcinoma, 
to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for lateral epicondylitis, 
right elbow, is denied.


REMAND

Upon review of the record as to the issue of entitlement to 
service connection for an umbilical hernia, the Board 
acknowledges that the veteran has asserted that he is so 
entitled because he was told upon his recall to active duty 
examination in August 1990 that it was possible that this 
hernia had been present while he was in service, prior to his 
retirement in January 1988.  As to this basis of entitlement, 
the Board finds that there is no clinical evidence of record 
to support a grant of service connection.

However, the Board is struck by the chronological chain of 
events that led to the diagnosis of an umbilical hernia and 
its subsequent surgical treatment.  In effect, due to Desert 
Storm, the veteran received orders on August 16, 1990, to 
report to the Marine Corps Air Station in Yuma, Arizona.  On 
August 29, 1990, he underwent a reactivation physical, where 
an umbilical hernia was diagnosed.  This was surgically 
repaired at Lemoore Naval Hospital the following month, in 
September 1990.  According to the veteran, Marine 
headquarters was notified at that time that he was not fit 
for duty for 30 days.  At the end of this 30 days, according 
to the veteran, he was never told to execute his orders, and 
when he called, he was told that his orders had been canceled 
in October 1990.

As to this chain of events, the Board notes that the RO never 
attempted to clarify the nature of the veteran's service, if 
there was recognized service at all, pursuant to the August 
1990 orders received by the veteran from the Marine Corps 
Reserve Support Center.  Rather, when the RO contacted the 
National Personnel Records enter (NPRC), it requested service 
medical records dated prior to July 1983 and clarification as 
to the character of the veteran's service from June 1967 to 
January 1988.  NPRC was never asked as to the nature of the 
veteran's service, if any, pursuant to his August 1990 
orders.  Further, the RO never contacted the Marine Corps 
Reserve Support Center as to the effect of the veteran's 
August 1990 orders recalling him to active duty and the 
purported subsequent rescission of those orders in October 
1990.  In this respect, the Board finds that clarification of 
the veteran's status and character of service, if any, at the 
time he received his orders in August 1990 is of great 
import, as it might provide the veteran with an alternative 
basis by which to establish entitlement to service 
connection.  In effect, the veteran's umbilical hernia 
discovered upon recall examination would be a preexisting 
condition, for which the veteran could attempt to show in-
service aggravation.

Pursuant to 38 C.F.R. § 3.203 (1999), however, the Board will 
not accept a copy of the veteran's August 1990 orders 
recalling him to active duty as evidence of a period of 
active service.  Indeed, the Board cannot currently assess 
whether the time period between August and October 1990 is a 
recognized period of service for VA purposes.

As such, the issue of entitlement to service connection for 
an umbilical hernia will not be decided pending a REMAND for 
the following actions:

1.  The RO should contact the NPRC and 
specifically request clarification as to 
the nature of the veteran's service, if 
any, pursuant to the receipt of the 
August 1990 orders, which recalled the 
veteran to active duty.  The RO should 
also contact the Marine Corps Reserve 
Support Center and request clarification 
as to the nature of the veteran's 
service, if any, pursuant to the August 
1990 orders.  The RO should request any 
available additional documentation 
pertaining to the veteran's recall and 
the purported rescission of those orders 
in October 1990.  The Board notes that 
the applicable contact information as to 
the Marine Corps Reserve Support Center 
is located at the top of the veteran's 
August 1990 orders.  The RO should 
address its inquiry there.  The RO must 
document this procedural development in 
the veteran's claims file, including any 
negative responses received.

2.  After obtaining clarification of the 
nature of the veteran's service, if any, 
pursuant to the August 1990 orders, from 
either the NPRC or the Marine Corps 
Reserve Support Center, or both, the RO 
should review the veteran's claim as to 
the propriety of a grant of service 
connection for an umbilical hernia, 
considering all pertinent law and 
regulations.

If the veteran's claim as to this issue 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



